Title: To James Madison from Bird, Savage, and Bird, 13 January 1802 (Abstract)
From: Bird, Savage, and Bird
To: Madison, James


13 January 1802, London. Notes that since firm’s last letter of 21 Oct., £1,000 bill that was protested has been paid. Has “this day” furnished the secretary of the treasury with a copy of old accounts closed by payment of balance to Slade, the proctor. Also has forwarded new accounts to Gallatin; asks if JM wishes a copy. Gallatin has provided special instructions for strict appropriation of funds remitted to objects specified. Seeks clarification from JM, as Rufus King has requested funds for atlas sent to JM and charts and books sent to secretary of war; will wait before making these payments as firm has had no order from JM to pay. Has paid Erving a quarter’s salary as public agent and will continue to do so. Congratulates JM on resumption of activity by commissioners in consequence of convention and offers services for making remittances under terms of convention.
 

   RC (DNA: RG 59, Letters Received from Bankers). 2 pp. For the protested bill, see Gallatin to JM, 21 Dec. 1801.

